DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold hereinafter) in view of US 6177741 (Lut hereinafter).
Regarding claim 1, Weigold teaches an electric pump that discloses a pump housing having an inner pump cavity (Inner cavity of housing surrounding the pumping rotor, housing 11, and housing 12), wherein the inner pump cavity comprises a first cavity and a second cavity (First cavity surrounding the pumping rotor attached to the shaft 17 and the second cavity within 11 and 12); a first rotor assembly disposed in the first cavity (Pumping rotor as seen in Figure 1); a stator assembly and a second rotor assembly, which are disposed in the second cavity (Stator 15 and rotor 19 as seen in Figure 1); an electric control board (Control board 24); a supporting member at least partially disposed between the stator assembly and the electric control board (Supporting body 46), wherein the supporting member comprises a main body portion (Main body portion 46 as seen in Figure 4), wherein the main body portion comprises a first surface and a second surface opposite to the first surface (First face towards the motor and the second face towards the housing 12); and a connecting terminal passing through the first surface and the second surface of the main body portion (Connecting terminal that passes through 41 as seen in Figure 4), wherein the connecting terminal comprises a main portion (portion of wire in the middle of the gap 41 in 46), a first connecting portion (a first end of the connecting wire through 41), and a second connecting portion (Opposing end of the connecting wire that passes through 41), wherein the main portion is disposed between the first connecting portion and the second connecting portion (Evident from Figure 1).
Weigold is silent with respect to the connecting terminal comprises the main portion at least partially fitted tightly with the main body portion or at least partially fixed with the main body portion by injection molding; the first connecting portion is configured to at least partially protrude out from the main body portion, the second connecting portion is configured to at least partially protrude out from the main body portion, the first connecting portion is at least partially connected to the stator assembly, and the second connecting portion is at least partially connected to the electric control board.
However, Lut teaches an electric motor wiring system (Figures 1 and 2) that discloses a connecting terminal comprising a main portion (Middle portion of 22), a first connecting portion (End towards the motor), and a second connecting portion (End nearest 26), wherein the main portion is disposed between the first connecting portion and the second connecting portion (Evident from Figure 1), and at least partially fitted tightly with the main body portion or at least partially fixed with the main body portion by injection molding (Resultant combination would place the portion 22 within the main body portion 46 of Weigold); the first connecting portion is configured to at least partially protrude out from the main body portion (Evident from Figures 1 and 2 of Lut), the second connecting portion is configured to at least partially protrude out from the main body portion (Evident from Figures 1 and 2 of Lut), the first connecting portion is at least partially connected to the stator assembly (Evident from Lut and Weigold), and the second connecting portion is at least partially connected to the electric control board (Evident from Lut and Weigold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting terminals of Weigold with the connecting terminals of Lut to allow for easier connections to be main between the motor stator and the electric control board while being easier to mass produce per Column 1 Lines 51-55 of Lut. 
Regarding claim 2, Weigold’s modified teachings are described above in claim 1 where the combination of Weigold and Lut would further disclose that the main body portion is disposed between the electric control board and the stator assembly (Evident of Figure 1 of Weigold), the supporting member further comprises a first end portion (Weigold Figure 4, Exterior protrusions along the periphery and facing the stator side as seen in Figure 1) and a first hollow cavity (Figure 4 of Weigold, cavity created by the perimeter protrusions); wherein the first end portion is integrally formed with the main body portion(Weigold Figure 4), and configured to protrude out from the first surface of the main body portion toward a direction away from the first surface (Evident from Figures 1 and 4 of Weigold), and the first hollow cavity is formed by an inner peripheral side wall of the first end portion and the first surface of the main body portion, and is a part of the second cavity (Evident from Figure 4 and Figure 1 of Weigold).
Regarding claim 3, Weigold’s modified teachings are described above in claim 2 where the combination of Weigold and Lut would further disclose that the supporting member further comprises a second end portion and a second hollow cavity (Side of opposing the view shown in Figure 4 of Weigold and shown in profile in Figure 1), wherein the second end portion is integrally formed with the main body portion (Evident from Weigold), and configured to protrude out from the second surface of the main body portion toward a direction away from the second surface (Evident form Weigold Figure 1), and the second hollow cavity is located between an inner peripheral side wall of the second end portion and the second surface of the main body portion (Figure 1 of Weigold shows the side of the supporting body 46 facing the control board 24 being concave around the shaft and therefore reading the claimed second surface with the hollow cavity and inner peripheral wall making up the cavity).
Regarding claim 5, Weigold’s modified teachings are taught above in claim 1 where the combination of Weigold and Lut would further disclose that the supporting member is made of a non-metallic material (Weigold ¶ 17 where 46 is the insulator to 46), the supporting member is integrally formed with the connecting terminal by injection molding through using the connecting terminal as an inserting member (This process is being treated as a product by process limitation, please refer to MPEP 2113); at least one third of the connecting terminal is configured to be embedded in the supporting member and fixedly connected to the supporting member (Lut generally shows 1/3 of the connecting terminal within the supporting member), and at least another one third of the connecting terminal is electrically connected to the stator assembly (Lut generally shows an outer 1/3 of the connecting terminal connected to the stator).
Regarding claim 10, Weigold’s modified teachings are described above in claim 1 where the combination of Weigold and Lut would further disclose that the supporting member further comprises a positioning portion disposed on an axial direction of the supporting member (Lut Figures 1 and 2, legs 14), and the positioning portion is configured to protrude out from the first surface of the main body portion toward the direction away from the first surface (Evident from Figures 1 and 2 of Lut and as added to Weigold’s main body portion); a vertical distance between one end of the connecting terminal adjacent to the first surface and the first surface is a first distance (Distance of the connecting terminal of Lut as seen in Figure 1), and a vertical distance between the positioning portion and the first surface is greater than the first distance (Evident from Figure 1 of Lut).
Regarding claim 20, Weigold’s modified teachings are described above in claim 2 where the combination of Weigold and Lut would further disclose that the supporting member further comprises a positioning portion disposed on an axial direction of the supporting member (Lut Figures 1 and 2, legs 14), and the positioning portion is configured to protrude out from the first surface of the main body portion toward the direction away from the first surface (Evident from Figures 1 and 2 of Lut and as added to Weigold’s main body portion); a vertical distance between one end of the connecting terminal adjacent to the first surface and the first surface is a first distance (Distance of the connecting terminal of Lut as seen in Figure 1), and a vertical distance between the positioning portion and the first surface is greater than the first distance (Evident from Figure 1 of Lut).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 6177741 (Lut) and further in view of US 8896169 (Song hereinafter).
Regarding claim 4, Weigold’s modified teachings are described above in claim 3 where the combination of Weigold and Lut would further disclose that the pump housing comprises a first housing and a second housing (Weigold first housing 11, second housing 12), the second end portion is located between the first housing and the second housing (Evident from Figure 1 of Weigold). 
Weigold is silent with respect to the supporting member is detachably connected to the first housing and the second housing, respectively.
However, Song teaches an electric motor that discloses the use of a mounting system between a plurality of housings and intermediate portion (Figure 1, housings 60/62 and 44 with the intermediate body 20 all being connected via the bolts 58). The resultant combination would be such that the supporting member of Weigold would be detachable connected to the first housing and the second housing via the bolts of Song.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the supporting member of Weigold with the mounting of Song to ensure proper alignment and prevent motion of the supporting member. 
Claims 6, 7, 8, 9, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 6177741 (Lut) and further in view of US 4964788 (Itameri hereinafter).
Regarding claim 6, Weigold’s modified teachings are described above in claim 1 where the combination of Weigold and Lut would further disclose that supporting member comprises first protrusion portions (Weigold portions 351-356 and 361-363 will serve as position protrusions), the first protrusion portions are configured to protrude out from the first surface of the main body portion toward a direction away from the first surface (First portions of Weigold will mate with 39 and 40 of Figure 3 of Weigold), and the first protrusion portions are distributed at intervals along a circumferential direction of the first surface (Under the broadest reasonable interpretation some of the first protruding portions are), and the connecting terminal is configured to pass through a respective one of the first protrusion portions (Evident from Figures 1 and 4 with ¶ 20-22 of Weigold); each of the first protrusion portions is provided with a groove, the groove is configured to be recessed from an upper surface of the each first protrusion portions toward the first surface of the main body portion, and does not pass through the second surface of the main body portion (Grooves on the sides of 351-356 and 361-363); the connecting terminal is configured to pass through a groove of the respective one of the first protrusion portions (Evident from Figure 1 of Weigold). 
Weigold is silent with respect to a sealant is filled between an outer periphery of the connecting terminal disposed in the groove and an inner wall of the groove.
However, Itameri teaches a connecting terminal for a power access point in a pumping that discloses the use of a sealant around an outer periphery of the connecting terminal (Figure 2 with glass sealant 76). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting terminal of Weigold and Lut with the glass sealant of Itameri to ensure that the connecting terminals are properly sealed from any fluids or debris.
Regarding claim 7, Weigold’s modified teachings are described above in claim 5 where the combination of Weigold and Lut would further disclose that supporting member comprises first protrusion portions (Weigold portions 351-356 and 361-363 will serve as position protrusions), the first protrusion portions are configured to protrude out from the first surface of the main body portion toward a direction away from the first surface (First portions of Weigold will mate with 39 and 40 of Figure 3 of Weigold), and the first protrusion portions are distributed at intervals along a circumferential direction of the first surface (Under the broadest reasonable interpretation some of the first protruding portions are), and the connecting terminal is configured to pass through a respective one of the first protrusion portions (Evident from Figures 1 and 4 with ¶ 20-22 of Weigold); each of the first protrusion portions is provided with a groove, the groove is configured to be recessed from an upper surface of the each first protrusion portions toward the first surface of the main body portion, and does not pass through the second surface of the main body portion (Grooves on the sides of 351-356 and 361-363); the connecting terminal is configured to pass through a groove of the respective one of the first protrusion portions (Evident from Figure 1 of Weigold). 
Weigold is silent with respect to a sealant is filled between an outer periphery of the connecting terminal disposed in the groove and an inner wall of the groove.
However, Itameri teaches a connecting terminal for a power access point in a pumping that discloses the use of a sealant around an outer periphery of the connecting terminal (Figure 2 with glass sealant 76). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting terminal of Weigold and Lut with the glass sealant of Itameri to ensure that the connecting terminals are properly sealed from any fluids or debris.
Regarding claim 8, Weigold’s modified teachings are described above in claim 7 where the combination of Weigold, Lut, and Itameri would further disclose that the supporting member comprises a first end portion (Weigold Figure 4 with protrusions along the exterior of 46/23), the first end portion is integrally formed with the main body portion (Evident from Figure 1/4, and configured to protrude out from the first surface of the main body portion toward the direction away from the first surface (Evident from Weigold Figure 1); the first protrusion portion is integrally formed with the first end portion, configured to protrude out from the first surface of the main body portion toward the direction away from the first surface in an axial direction of the supporting member (Evident from Weigold Figures 1 and 4), and configured to protrude out from an inner peripheral side wall of the first end portion toward a central axis of the supporting member in a radial direction of the supporting member (Weigold Figures 1 and 4).
Regarding claim 9, Weigold’s modified teachings are described above in claim 7 where the combination of Weigold, Lut, and Itameri would further disclose that the supporting member further comprises a second protrusion portion and a plurality of first reinforcing ribs (Weigold Figure 4, second protrusion portion being the inner protruding ring of 23/46 and the ribs being the portions extending through the second protrusion portion), the plurality of first reinforcing ribs are configured to protrude out from the first surface of the main body portion toward the direction away from the first surface (Evident from Figure 4); the second protrusion portion is configured to protrude out from the first surface of the main body portion toward the direction away from the first surface (Evident from Figure 4), and is closer to a center of the supporting member than the first protrusion portions (Evident from Figure 4); the plurality of first reinforcing ribs are distributed in a circumferential array or at intervals along a circumferential direction of the second protrusion portion (Evident from Figure 4), and at least part of the plurality of first reinforcing ribs are configured to connect the first protrusion portions with the second protrusion portion (Evident from Figure 4).
Regarding claim 11, Weigold’s modified teachings are described above in claim 9 where the combination of Weigold, Lut, and Itameri would further disclose that the supporting member further comprises a positioning portion disposed on an axial direction of the supporting member (Lut Figures 1 and 2, legs 14), and the positioning portion is configured to protrude out from the first surface of the main body portion toward the direction away from the first surface (Evident from Figures 1 and 2 of Lut and as added to Weigold’s main body portion); a vertical distance between one end of the connecting terminal adjacent to the first surface and the first surface is a first distance (Distance of the connecting terminal of Lut as seen in Figure 1), and a vertical distance between the positioning portion and the first surface is greater than the first distance (Evident from Figure 1 of Lut).
Regarding claim 16, Weigold’s modified teachings are described above in claim 2 where the combination of Weigold and Lut would further disclose that supporting member comprises first protrusion portions (Weigold portions 351-356 and 361-363 will serve as position protrusions), the first protrusion portions are configured to protrude out from the first surface of the main body portion toward a direction away from the first surface (First portions of Weigold will mate with 39 and 40 of Figure 3 of Weigold), and the first protrusion portions are distributed at intervals along a circumferential direction of the first surface (Under the broadest reasonable interpretation some of the first protruding portions are), and the connecting terminal is configured to pass through a respective one of the first protrusion portions (Evident from Figures 1 and 4 with ¶ 20-22 of Weigold); each of the first protrusion portions is provided with a groove, the groove is configured to be recessed from an upper surface of the each first protrusion portions toward the first surface of the main body portion, and does not pass through the second surface of the main body portion (Grooves on the sides of 351-356 and 361-363); the connecting terminal is configured to pass through a groove of the respective one of the first protrusion portions (Evident from Figure 1 of Weigold). 
Weigold is silent with respect to a sealant is filled between an outer periphery of the connecting terminal disposed in the groove and an inner wall of the groove.
However, Itameri teaches a connecting terminal for a power access point in a pumping that discloses the use of a sealant around an outer periphery of the connecting terminal (Figure 2 with glass sealant 76). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting terminal of Weigold and Lut with the glass sealant of Itameri to ensure that the connecting terminals are properly sealed from any fluids or debris.
Regarding claim 17, Weigold’s modified teachings are described above in claim 3 where the combination of Weigold and Lut would further disclose that supporting member comprises first protrusion portions (Weigold portions 351-356 and 361-363 will serve as position protrusions), the first protrusion portions are configured to protrude out from the first surface of the main body portion toward a direction away from the first surface (First portions of Weigold will mate with 39 and 40 of Figure 3 of Weigold), and the first protrusion portions are distributed at intervals along a circumferential direction of the first surface (Under the broadest reasonable interpretation some of the first protruding portions are), and the connecting terminal is configured to pass through a respective one of the first protrusion portions (Evident from Figures 1 and 4 with ¶ 20-22 of Weigold); each of the first protrusion portions is provided with a groove, the groove is configured to be recessed from an upper surface of the each first protrusion portions toward the first surface of the main body portion, and does not pass through the second surface of the main body portion (Grooves on the sides of 351-356 and 361-363); the connecting terminal is configured to pass through a groove of the respective one of the first protrusion portions (Evident from Figure 1 of Weigold). 
Weigold is silent with respect to a sealant is filled between an outer periphery of the connecting terminal disposed in the groove and an inner wall of the groove.
However, Itameri teaches a connecting terminal for a power access point in a pumping that discloses the use of a sealant around an outer periphery of the connecting terminal (Figure 2 with glass sealant 76). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting terminal of Weigold and Lut with the glass sealant of Itameri to ensure that the connecting terminals are properly sealed from any fluids or debris.
Regarding claim 19, Weigold’s modified teachings are described above in claim 8 where the combination of Weigold, Lut, and Itameri would further disclose that the supporting member further comprises a second protrusion portion and a plurality of first reinforcing ribs (Weigold Figure 4, second protrusion portion being the inner protruding ring of 23/46 and the ribs being the portions extending through the second protrusion portion), the plurality of first reinforcing ribs are configured to protrude out from the first surface of the main body portion toward the direction away from the first surface (Evident from Figure 4); the second protrusion portion is configured to protrude out from the first surface of the main body portion toward the direction away from the first surface (Evident from Figure 4), and is closer to a center of the supporting member than the first protrusion portions (Evident from Figure 4); the plurality of first reinforcing ribs are distributed in a circumferential array or at intervals along a circumferential direction of the second protrusion portion (Evident from Figure 4), and at least part of the plurality of first reinforcing ribs are configured to connect the first protrusion portions with the second protrusion portion (Evident from Figure 4).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 6177741 (Lut) and further in view of CN 204290629 (Li hereinafter).
Regarding claim 15, Weigold’s modified teachings are described above in claim 1 but are silent with respect that the supporting member further comprises a slot circumferentially disposed along an outer peripheral side wall of the supporting member, and the electric oil pump further comprises a seal ring at least partially disposed in the slot.
However, Li teaches Li teaches a motor assembly that discloses an equivalent isolating member that member is provided with a slot disposed at an outer peripheral side wall of the supporting member (Figure 1, isolating member made of flange 24 with the slot for the unlabeled seal), the electric oil pump further comprises a seal ring and least partially disposed in the slot (Seal within the slot of 24 form Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolating member of Weigold with the seal ring of Li to further ensure that the control board is sealed away from the fluid being pumped.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0027014 (Weigold) in view of US 6177741 (Lut) in view of US 4964788 (Itameri) and further in view of US 8896169 (Song).
Regarding claim 18, Weigold’s modified teachings are described above in claim 4 where the combination of Weigold and Lut would further disclose that supporting member comprises first protrusion portions (Weigold portions 351-356 and 361-363 will serve as position protrusions), the first protrusion portions are configured to protrude out from the first surface of the main body portion toward a direction away from the first surface (First portions of Weigold will mate with 39 and 40 of Figure 3 of Weigold), and the first protrusion portions are distributed at intervals along a circumferential direction of the first surface (Under the broadest reasonable interpretation some of the first protruding portions are), and the connecting terminal is configured to pass through a respective one of the first protrusion portions (Evident from Figures 1 and 4 with ¶ 20-22 of Weigold); each of the first protrusion portions is provided with a groove, the groove is configured to be recessed from an upper surface of the each first protrusion portions toward the first surface of the main body portion, and does not pass through the second surface of the main body portion (Grooves on the sides of 351-356 and 361-363); the connecting terminal is configured to pass through a groove of the respective one of the first protrusion portions (Evident from Figure 1 of Weigold). 
Weigold is silent with respect to a sealant is filled between an outer periphery of the connecting terminal disposed in the groove and an inner wall of the groove.
However, Itameri teaches a connecting terminal for a power access point in a pumping that discloses the use of a sealant around an outer periphery of the connecting terminal (Figure 2 with glass sealant 76). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting terminal of Weigold and Lut with the glass sealant of Itameri to ensure that the connecting terminals are properly sealed from any fluids or debris.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 recites “wherein the supporting member further comprises a second reinforcing rib connecting the positioning portion and a respective one of the plurality of first reinforcing ribs, wherein the second reinforcing rib is configured to protrude out from an upper surface of the respective one of the plurality of first reinforcing ribs toward a direction away from the upper surface of the respective one of the plurality of first reinforcing ribs in an axial direction of the positioning portion.” The further modification of the Weigold reference would require hindsight rationale to reconstruct the claims as set forth. For at least this reason, dependent claim 12 and the further dependent claims 13 and 14 are objected to for being allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746